                IN THE UNITED STATES DISTRICT COURT FOR THE
                                SOUTHERN DISTRICT OF GEORGIA
                                        AUGUSTA DIVISION

                                                      ★
LEE A. CALLAWAY,
                                                      ■k


                                                      *
        Plaintiff,

                                                      *
                V.

                                                      *                 CV     115-166
NANCY A. BERRYHILL, Acting
Commissioner of Social
Security,

        Defendant.




                                                 ORDER




        Before       the    Court     is    Plaintiff's            motion      to     vacate     or    alter

judgment under the Equal Access to Justice Act                                        (^^EAJA") .      (Doc.

27. )    For the following reasons.                        Plaintiff's Motion is GRANTED IN

PART AND    DENIED         IN   PART.




                                            I.    BACKGROUND


        Plaintiff          filed      the    present         action       on    October         14,    2015,

seeking review of the Social Security Administration's denial of

Plaintiff's          claim      for    benefits            under    the      Social       Security      Act.

(Compl. ,   Doc. 1, H 2. )              The appeal was referred to the magistrate

court for review and recommendation.                               (Order,     Doc.    9. )    On January

17,     2017,         the       magistrate            court         issued          its       report     and

recommendation,             pursuant             to   42      U.S.C.         § 405(g),          that     the

Commissioner          of    Social         Security's         final       decision        be    reversed.
(Magistrate Judge's R. & R., Doc. 17.)                   The Court adopted the

report and recoimnendation on February 9, 2017.                 (Order, Doc. 19.)

      On March 13, 2017, Plaintiff filed his Motion for Attorney's

Fees under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

(Doc. 21.)     The motion for attorney's fees was referred to the

magistrate court.      (Docket, Apr. 4, 2017.)              On July 26, 2017, the

magistrate court entered an Order granting in part and denying in

part Plaintiff's motion for attorney's fees.^                   (Order, Doc. 26.)

Plaintiff challenges the               attorney's fees      award as      void,   and,

alternatively, argues that the award should be altered.



                                  II. DISCUSSION


      The   Federal   Rules       of    Civil   Procedure     establish    that '"the

court . . . may refer a motion for attorney's fees to a magistrate

judge under Rule 72(b) as if it were                    a   dispositive pretrial

matter."      Fed.    R.   Civ.    P.    54(d)(2)(D).         When   considering     a

dispositive     pretrial      matter       assigned     ""^without   the    parties'

consent," pursuant to Rule 72, ''[t]he magistrate judge must enter

a recommended disposition."              Fed. R. Civ. P. 72(b)(1).         Moreover,

neither the Local Rules nor 28 U.S.C. § 636 provide authority to




' Plaintiff requested $13,362.79 in attorney's fees. (Order, Doc. 26, at 1.)
The magistrate court awarded $7,926.28.         (Id. at 4.)    In his present motion.
Plaintiff alternatively asks the Court to alter the magistrate court's
attorney's fees award. Because the Court grants Plaintiff's motion pursuant to
Federal Rule of Civil Procedure 60(b)(4), it refrains analyzing the motion under
Federal Rule of Civil Procedure 59.
enter a dispositive order on a contested attorney's fees motion

without the parties' consent.            An order of a magistrate court

exceeding its statutory jurisdiction is to be vacated.                Brown v.

United States, 748 F.3d 1045, 1058, 1072 {11th Cir. 2014).

     Plaintiff argues that the magistrate court entered an order

determining attorney's fees without the parties' consent.                  As a

result. Plaintiff's position is that the magistrate court entered

the July 26th Order in excess of its authority.               Defendant does

not contest this point.      Plaintiff, therefore, asks this Court to

reconsider    the   July   26th   Order    under    Federal   Rule    of   Civil

Procedure 60(b)(4).

     Pursuant to Federal Rule of Civil Procedure 60(b)(4), "[o]n

motion and just terms, the court may relieve a party . . . from a

final     judgment,   order,      or    proceeding     for    the     following

reasons: . . . (4) the judgment is void." A judgment is generally

void under Rule 60(b)(4) "if the court that rendered it lacked

jurisdiction of the subject matter."               Burke v. Smith, 252 F.3d

1260, 1263 (11th Cir. 2001) (citation omitted).                Additionally,

"[a] judgment . . . is void for Rule 60(b)(4) purposes if the

rendering court was powerless to enter it."            Id.

        Whether to grant a motion pursuant to Rule 60(b) is within

the court's sound discretion.          Arthur v. Thomas, 739 F.3d 611, 628

(11th Cir. 2014).     However, "a district court's failure to vacate

a void judgment is per se an abuse of discretion."                  Oldfield v.
Pueblo De Bahia Lora, S.A., 558 F.3d 1210, 1217 (11th Cir. 2009).

The Court finds that Plaintiff's motion for attorney's fees was a

contested dispositive motion on that issue.     The magistrate court's

Order resolving that motion, without the consent of the Parties,

exceeded the magistrate's authority.         The proper resolution of

Plaintiff's   motion   for    attorney's    fees    is    a   report   and

recommendation   pursuant    to   Federal   Rules   of   Civil   Procedure

52(d)(2)(D) and 72(b).    Accordingly, the Order is void.        Following

this Circuit's precedent, the Court must vacate the July 26th

Order.


     Plaintiff requests that upon the Court concluding that the

July 26th Order was entered without jurisdiction, ^^The District

Judge may then re-refer Plaintiff's motion for attorney fees to

the Magistrate Judge for the Magistrate Judge to issue a report

and recommendation."     (Mot. to Vacate, Doc. 27, at 2.)        The Court

concludes re-referring the motion is unnecessary.          Federal courts

across the country, in similar circumstances, have determined that

when a magistrate order should have been issued as a report and

recommendation, the order may be treated as such. See, e.g., David

V. District of Columbia, 252 F.R.D. 56, 58-59 (D.D.C. Sept. 11,

2008) (citing Leyse v. Corp. Collection Servs., 557 F. Supp. 2d

442, 443 (S.D.N.Y. 2008); Sieverdinq v. Colo. Bar Ass'n, No. 02-

cv-01950, 2006 U.S. Dist. LEXIS 70777, at *6 (D. Colo. Sept. 27,

2006)).   The Court does the same here.
                          Ill. CONCLUSION


      Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff's

motion to vacate or alter judgment {Doc. 27) is GRANTED IN PART

AND DENIED IN PART.   The July 26, 2017 Order (Doc. 26) is VACATED

and   will be treated as a REPORT AND RECOMMENDATION.     As such.

Federal Rule of Civil Procedure 72(b)(2) governs the time for

objections to the Report and Recommendation.     The Parties shall

have FOURTEEN (14) DAYS from the date of this Order to object to

the Report and Recommendation.    A party may then respond within

FOURTEEN (14) DAYS of being served with the objection.

      ORDER ENTERED at Augusta, Georgia, this /^^ay of January,
2019.



                                            Cl hall, chief judge
                                            STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA
